 
Exhibit 10.2
 
FIRST SUPPLEMENT
TO THE AMENDED AND RESTATED
MASTER CREDIT AGREEMENT
(Restructured Term Loan)
 
THIS FIRST SUPPLEMENT TO THE AMENDED AND RESTATED MASTER CREDIT
AGREEMENT (“First Supplement”) is made and entered into as of December 31, 2011,
by and between NEDAK ETHANOL, LLC, a Nebraska limited liability company, and
AGCOUNTRY FARM CREDIT SERVICES, FLCA, a federal land credit association
organized under the Farm Credit Act of 1971, as amended.  This First Supplement
supplements the Amended and Restated Master Credit Agreement between Lender and
Borrower dated as of even date herewith (as the same may be amended, restated,
supplemented or otherwise modified (other than by Supplements entered into
pursuant to Section 1.02 thereof) from time to time, the “Master Agreement”).
 
RECITALS:
 
A.           Borrower and Lender wish to restructure and re-document the loans
and other credit facilities under the Master Credit Agreement dated February 14,
2007 and related Supplements between Borrower and Lender as successor by merger
to Farm Credit Services of Grand Forks, FLCA.
 
B.           The terms applicable to the restructured loan are set forth in the
Master Agreement and this First Supplement.
 
C.           Borrower and Lender acknowledge that the principal amount
outstanding under the Original Credit Agreement, and the principal amount
payable under this First Supplement and the Term Loan Note, is $33,105,272.00
(the “Term Loan”).
 
AGREEMENT:
 
1.           Definitions.  Capitalized terms used and not otherwise defined in
this First Supplement have the meanings attributed to them below or in the
Master Agreement.  Definitions in this First Supplement control over
inconsistent definitions in the Master Agreement or the Original Credit
Agreement, but only to the extent the defined terms apply to the Term Loan as
modified under this First Supplement.  Definitions set forth in the Master
Agreement control for all other purposes.  As used in this First Supplement, the
following terms have the following meanings:
 
“Closing Date” means December 31, 2011, for purposes of this First Supplement.
 
“LIBOR” means the one month London interbank rate reported on the tenth day of
the month by the Wall Street Journal from time to time in its daily listing of
money rates, defined therein as “the average of interbank offered rates for
dollar deposits in the London market based on quotations at five major
banks.”  If a one month LIBOR rate is not reported on the tenth day of such
month, the one month LIBOR rate reported on the first Business Day preceding the
tenth day of such month will be used.  If this index is no longer available,
Lender will select a new index which is based on comparable information.
 

 
 

--------------------------------------------------------------------------------

 
 
“Margin” means five and one-half percentage points (5.50%) (550 basis points).
 
“Quarterly Cash Sweep” has the meaning set forth in Section 4 of this First
Supplement.
 
“Term Loan” has the meaning set forth in Recital C.
 
“Term Loan Maturity Date” means the earlier of (a) February 1, 2018, and (b) the
date on which the Obligations have been declared or have automatically become
due and payable, whether by acceleration or otherwise.
 
“Term Loan Note” means the Amended and Restated Term Loan Note made by Borrower
payable to the order of Lender, dated the date hereof, in the original principal
amount of $42,500,000.
 
“Variable Rate” has the meaning set forth in Section 6 of this First Supplement.
 
2.           Effect of First Supplement.  This First Supplement supplements the
Master Agreement, and along with the Master Agreement, sets forth the terms and
conditions applicable to the Term Loan.
 
3.           Conditions Precedent.  Lender will have no obligation under this
First Supplement until each of the following conditions precedent is satisfied
or waived in accordance with Section 8.02 of the Master Agreement:
 
 
(a)
Lender has received all fees and other amounts due and payable on or prior to
the date hereof, including the fees and amounts for reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by Borrower
pursuant to any Loan Document or any other agreement with Lender; provided, that
to the extent any of the fees and amounts contemplated pursuant to this Section
3(a) include amounts payable by Borrower pursuant to Sections 2.02(a) and 8.16
of the Master Agreement, such amounts shall not be duplicative and shall not
exceed the amounts set forth in Sections 2.02(a) and 8.16 of the Master
Agreement;

 
 
(b)
Lender has received Borrower’s counterpart of this First Supplement and the Term
Loan Note duly executed and delivered by Borrower;

 
 
(c)
Lender has received Borrower’s counterparts of the Master Agreement and all Loan
Documents contemplated thereby, in each case duly executed and delivered by
Borrower, as well as all other duly executed and delivered instruments,
agreements, opinion letters, and documents as Lender may require;

 
 
(d)
the representations and warranties set forth in the Master Agreement are true
and correct in all material respects as of the date hereof; and

 
 
(e)
all conditions precedent in the Master Agreement and each other Loan Document
have been satisfied or waived in accordance with Section 8.02(b) of the Master
Agreement.

 

 
2

--------------------------------------------------------------------------------

 

4.           Repayment.  Borrower will pay to Lender on the first day of each
month equal principal payments of $356,164.40 plus accrued interest.  In
addition, within 30 days following the last day of the first, second, and third
calendar quarters beginning with the quarter ending on September 30, 2012,
Lender shall make a 100% cash flow sweep of Borrower’s operating cash balances
in excess of $3,600,000, if any, as of the last day of such quarter (the
“Quarterly Cash Sweep”), and Lender shall apply and make payments of such
Quarterly Cash Sweep as follows: (a) 50% of the Quarterly Cash Sweep shall be
applied by Lender to the principal balance of the Term Loan, (b) 25% of the
Quarterly Cash Sweep shall be paid to the TIF Lender to be applied to the
principal balance of the obligations owing from Borrower to the TIF Lender and
(c) 25% of the Quarterly Cash Sweep shall be released to or otherwise become
unrestricted cash available to Borrower for Capital Expenditures approved by
Lender pursuant to Section 5.03 of the Master Agreement.  The calculation of
Borrower’s operating cash balances shall be determined after giving full effect
to Borrower’s payment of any accrued interest or real estate taxes to the TIF
Lender or amounts on account thereof to be escrowed by Borrower as authorized by
Lender, payment of any other Taxes owing by Borrower and any Tax Distributions
declared, made, paid or otherwise owing by Borrower under the Operating
Agreement.  All remaining principal and accrued and unpaid interest outstanding
on the Term Loan is due and payable on the Term Loan Maturity Date.
 
5.           Restricted Cash.  Lender hereby agrees that Borrower’s restricted
cash account held by Lender shall be converted to unrestricted cash for
application to the Obligations, including to the payment under Section 2.02(a)
of the Master Agreement.
 
6.           Interest.  Interest on the Term Loan will accrue at an annualized
variable interest rate equal to LIBOR plus the Margin (the “Variable Rate”);
provided, the Variable Rate will at no time be less than 6.00% or more than
8.00%.  At any time after September 30, 2012, so long as no Default or Event of
Default has occurred, Borrower may request that Lender fix the interest rate
applicable to the Loan­­­­­­­­­­­­­­­­­.  Subject to the consent of 100% of the
Participants, Lender will provide fixed rate options then available, and will
fix the rate at such fixed rate selected by Borrower.
 
7.           Term Loan Note.  The Term Loan will be evidenced by Borrower’s Term
Loan Note and repaid in accordance with this First Supplement and the Term Loan
Note.
 
8.           Prepayment.  So long as the Term Loan is subject to the Variable
Rate, Borrower may prepay the Term Loan at any time without penalty.  The terms
applicable to any fixed rate offered by Lender pursuant to Borrower’s request
under Section 6 hereof may include “make whole” breakage costs for prepayment
which will be disclosed to Borrower prior to Borrower’s election of a fixed rate
pursuant to Section 6 hereof.
 
9.           Lender Waiver of Existing Defaults.  Subject to the terms and
conditions of the Master Agreement and this First Supplement, Lender hereby
waives all defaults that have occurred, are continuing and constitute Events of
Default under the Original Credit Agreement and the Original Note as of the date
of this First Supplement (the “Existing Defaults”).  Except for the waiver of
the Existing Defaults, nothing contained herein is intended to reduce, restrict
or otherwise affect any warranties, representations, covenants or other
agreements made by

 
3

--------------------------------------------------------------------------------

 

Borrower or waive any Event of Default arising after the date of this First
Supplement under or pursuant to the Original Credit Agreement and the Original
Note.
 
10.           Lender Acknowledgement.  Lender hereby acknowledges that it has
received executed copies of that certain Loan Agreement between Borrower and
Arbor Bank, a Nebraska banking corporation (“Arbor Bank”) dated as of June 19,
2007 (as amended by that certain First Amendment to Loan Agreement made and
entered into effective as of December 31, 2011; collectively, the “Arbor Bank
Loan Agreement”) together with all Loan Documents (which, solely for the purpose
of this Section 10 has the meaning defined in the Arbor Bank Loan
Agreement).  Lender has reviewed the Loan Agreement, the Amended and Restated
Promissory Note contemplated by the Loan Agreement and all other Loan Documents,
and Lender hereby consents to Borrower’s execution, delivery and performance
thereunder with the intent that  Borrower’s performance under any of the
foregoing pursuant to or in accordance with the terms thereof shall not, in and
of itself, constitute an Event of Default under the Master Agreement or this
First Supplement.
 
11.           Counterparts.  This document may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall be one and the same document.
 


 


 


 


 


 


 


 


 
SIGNATURE PAGE FOLLOWS
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this First Supplement to be duly
executed by their respective authorized officers as of the day and year first
written above.
 
 

    BORROWER:               NEDAK ETHANOL, LLC  

 

  By: /s/ Jerome Fagerland     Name: Jerome Fagerland     Title: President and
General Manager  

 
 

    LENDER:              
AGCOUNTRY FARM CREDIT SERVICES, FLCA
 

 

  By: /s/ Randolph L. Aberle     Name: Randolph L. Aberle     Title: Vice
President  

 
 






































SIGNATURE PAGE TO FIRST SUPPLEMENT TO THE
AMENDED AND RESTATED MASTER CREDIT AGREEMENT

